Title: To Thomas Jefferson from Joseph Léonard Poirey, [15 April 1801]
From: Poirey, Joseph Léonard
To: Jefferson, Thomas




Monsieur
Paris Ce 25. Germinal an 9.

Permettez moi de vous adresser le mémoire d’une demande que des Circonstances impérieuses me portent à présenter au Congrès des Etats-unis d’Amerique. Je vous Supplie de le lire avec intéret: et S’il est en votre pouvoir de la faire accueillir, que votre humanité aussi forte sans doute que toutes les Vertus qui vous Caracterisent devienne l’appui d’un homme qui a Servi l’amerique avec désintéressement et que vous avez honoré de votre Estime en france.
Je vous Supplie, Monsieur, d’agréer avec bonté l’homage de ma reconnoissance et de mon tres profond Respect

Poirey



editors’ translation

Sir
Paris this 25 Germinal Year 9 [15 Apr. 1801]

Permit me to address to you the statement of a request that pressing circumstances bring me to present to the Congress of the United States of America. I beg you to take an interest in reading it: and if it is in your power to present it for approval, may your humanity—no doubt as strong as all the virtues that characterize you—become the support of a man who has served America disinterestedly and whom you have honored with your esteem in France.
I beg you, Sir, to accept with kindness the homage of my gratitude and my very deep respect,

Poirey


